Motion for consolidation granted to the extent of transferring the appeal pending in the Supreme Court, Appellate Term, First Department to this court and consolidating said appeal with the appeal pending in this court. The appeals are permitted to be heard in one appeal book, without duplication of printing. The question as to whether the order which is the subject of the Appellate Term appeal is an appealable one will be considered in conjunction with the appeal. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ,